DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Claims 1, 5-8, 12, 16, 18-21, 23-24, 28, 30-33 and 36-37 are pending.
Applicant’s election of Group I, claims 1, 5-8, 12, 16, 18-21, and 23-24 in the reply filed on 08/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28, 30-33, and 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election in the reply filed on 08/26/2022 has been treated as have been made without traverse.
The Restriction Requirement is made FINAL.
	Claims 1, 5-8, 12, 16, 18-21, and 23-24 have been examined on their merits.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5-8, 12, 16, 18-21, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for expanding primary cholangiocytes in vitro comprising: (i) providing a population of isolated primary cholangiocytes and; (ii) culturing the population in an expansion medium comprising epidermal growth factor (EGF), R-spondin, and Dickkopf-related protein 1 (DKK-1), to produce an expanded population of cholangiocytes, in conditions sufficient for expanding cholangiocytes,
Does not reasonably provide enablement for:
A method for expanding primary cholangiocytes in vitro comprising (i) providing a population of isolated primary cholangiocytes and; (ii) culturing the population in an expansion medium comprising epidermal growth factor (EGF), a (any) canonical Wnt signaling inhibitor, and a (any) non-canonical Wnt signaling potentiator, in any condition, to produce an expanded population of cholangiocytes.
The specification does not enable any person of ordinary skill in the art to which is pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, and if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether the specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure us “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2s 1400, 1404 (ed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed based on the state of knowledge pertinent to an art at the time of invention.

	Breadth of claims:
Claims 1, 5-6, 12, 16, 18-21, and 23-24 are directed to methods for culturing organoids comprising culturing any primary cholangiocytes with EGF, and any canonical Wnt signaling inhibitor and any non-canonical Wnt signaling potentiator, under any conditions. This implies that EGF with any canonical Wnt signaling inhibitor and any non-canonical Wnt potentiator, and under any conditions would be sufficient expand primary cholangiocytes. Claims 7-8 encompass any conditions for R-spondin or DKK-1, respectively. This implies that any conditions with R-spondin and DKK-1 would be sufficient to induce expansion of primary cholangiocytes. Additionally, it implies that any concentration of these chemicals can induce expansion of cholangiocytes as well.

Nature of the invention:
The specification teaches that disorders of the extrahepatic bile ducts carry considerable morbidity and mortality (p1, line 14). The specification continues, that studies of the extrahepatic biliary epithelium have been limited by technical challenges in long-term culture and large-scale expansion of primary cholangiocytes, which have so far precluded large scale experiments for drug screening and therapies targeting cholangioopathies (p1, line 20-23). Compounding this problem, while expansion of naïve cholangiocytes could address these challenges, naïve cholangiocytes could inappropriately proliferate when used in therapies such as transplantation (p1, lines 29-37).
To address this, Applicant developed an in vitro method for the expansion of primary cholangiocytes that utilizes conditions in which canonical Wnt signaling is inhibited and non-canonical Wnt signaling is potentiated, which unexpectedly allows for the efficient expansion of primary cholangiocytes (p2, lines 5-9).
Applicant teaches that the non-canonical Wnt potentiator may be R-spondin, and the canonical Wnt signaling inhibitor may be Dickkopf-related protein 1 (DKK-1) (p2. Lines 20-23). Applicant also teaches that this may include EGF (p2, lines 14-15). 
Applicant teaches that suitable Wnt signaling inhibitors may include DKKs 1-4, Sogg-1/Dkk1, secreted Frizzled related proteins 1-5 (sFRPs 1-5), Wnt inhibitory factor-1 (WIF-1), draxin, SOST/sclerostin, IGFBP-4, USAG1 and Notum (p12, lines 24-26). However, Applicant only teaches that cells grown with a combination of EGF, R-spondin, and DKK-1 showed improved expansion compared to other growth factors (p2, lines 13-20, Figure 3). 
Applicant teaches that concentrations of R-spondin may be between 50ng/mL to 5µg/mL, and preferably about 500ng/mL (p12, 10-12), DKK-1 may be between 10ng/mL to 1µg/mL, and preferably about 100ng/mL (p12, lines 33-34), and EGF may be between 2 and 500ng/mL, and preferably about 20ng/mL (p13, lines 6-7). However, the concentrations used for the combination of chemicals to show improved expansion in Figure 3 is not disclosed.
Applicant teaches that the expansion medium may comprise a nutrient or basal medium (p13, lines 32-37 to p14, lines 4) and supplemented with additional components known in the art to support cell cultures (p14, lines 6-12).

	State of the prior art:
Claims 1 broadly recites in part, “a non-canonical Wnt signaling potentiator”. However, the specification states that the inventors have recognized culture conditions in which “non-canonical Wnt/PCP signaling is potentiated”. While PCP (planar cell polarity) is a non-canonical Wnt signaling pathway, it is not the only non-canonical Wnt signaling pathway. As evidenced by Tocci et al. (PLoS ONE, 2020, hereafter “Tocci”) and Niehrs et al. (Nature Review, 2012, hereafter “Niehrs”)), other non-canonical Wnt pathways include at least the Wnt/Ca2+ pathway (see Tocci, p1548, Figure 1; Niehrs, p768, Figure 1). Therefore, non-canonical Wnt signaling is a genus that includes the species of PCP, but PCP is not synonymous with non-canonical Wnt signaling.
As evidence for enablement, the specification states that Figure 6 depicts an assay of Rho kinase (ROCK) activity in extra-hepatic organoids (ECOs) treated with Rock inhibitor Y-27632, R-spondin alone, R-spondin, and Gsk-3 inhibitor CHIR99021, which the specification states is a suitable method for determining the activity of the “non-canonical Wnt/PCP signaling pathway”. Therefore, the specification is explicit that the evidence refers to PCP specifically, and not non-canonical Wnt signaling, broadly.  Furthermore, as evidenced by Tocci, ROCK is a downstream effector only in PCP signaling, and not Wnt/Ca2+ signaling (p1548, Figure 1). Therefore, assuming that Figure 6 depicts evidence for potentiation, it can only provide evidence for potentiation of PCP.
However, as above, the disclosure provides evidence for a R-spondin as a potentiator of PCP signaling (Figure 6). In regards to R-spondin as a potentiator of Wnt signaling, both Tocci (p1547, 1.1 WNT pathway potentiators: The R-spondins) and Niehrs (p775, Modulation by endocytosis and R-spondins) state that R-spondin can potentiate PCP signaling. Both Tocci and Niehrs state that R-spondins potentiate canonical Wnt signaling as well (Tocci at p1547, 1.1 WNT pathway potentiators: The R-spondins; Niehrs at p775, Modulation by endocytosis and R-spondins). However, neither discuss a role within Wnt/Ca2+ pathway signaling.
Mechanistically, according to Tocci, R-spondins are a family of secreted glycoproteins that bind to LGR receptors, which promotes their auto-ubiquitination, the result of which is accumulation of Frizzled (Fzd) at cell surfaces, and activation of canonical and non-canonical Wnt signaling (p1548, WNT pathway potentiators: The R-spondins, to p1549, column 1, second paragraph). On the other hand, while Niehrs states that R-spondin receptors and their mechanism of action have remained enigmatic (p767, column 2, first paragraph), Niehrs also states that syndecans (a non-canonical WNT co-receptor, see p768, Figure 1) can act as high-affinity R-spondin receptor (p776, column 1 last paragraph; p777, Figure 5). 
However, as evidenced by Niehrs, PCP co-receptors can be proteins other than syndecans (p776, column 1 last paragraph; p777, Figure 5). For example, other PCP co-receptors may include ROR 1/2 or PTK7 (p776, column 1 last paragraph; p777, Figure 5), and it is unclear if R-spondin would be effective in potentiating PCP when these co-receptors are used.
Furthermore, according to Niehrs, there is a “bewildering” complexity in Wnt signal transduction, with 19 Wnt proteins and more than 15 receptors and co-receptors in 7 protein families (p767, Abstract; p767, column 1, last paragraph). While all Wnt signal pathways utilize Wnt ligands, a Wnt receptor, and an internal Dvl (also referred to as Dsh in the art) to propagate signal transduction, the Wnt ligands and Fzd receptors are all different. Furthermore, as touched on above, the different Wnt signal transduction pathways utilize a variety of different co-receptors, and transmit signal transduction down a cascade of different downstream effectors. For example, canonical Wnt signaling (β-catenin signaling), requires co-receptor LRP5/6, while PCP utilizes co-receptors ROR1/2 and PTK7 (see Niehrs, Figure 1). Therefore, while R-spondin may function to potentiate Wnt-signaling in some contexts it is unclear if may do so in all contexts. Additionally, different Fzd receptors exist in different regions or tissues in organisms. For example, as evidenced by Nikaido et al. (PLoS ONE, 2013), in situ hybridization assays demonstrate different patterns for Fzd expression in the developing zebrafish (p4, Figure 1). Therefore, even if R-spondin could act on all Fzds, which Fzd receptors is could function upon would be tissue specifically.
Therefore, given the complexity of Wnt signaling (and even specifically PCP), and the fact, that different Fzd receptors, at least, are expressed in different tissues, while the disclosure appears to be enabled for R-spondin specifically, it does not support enablement for any non-canonical potentiator (or PCP potentiator, specifically) could expand populations of cholangiocytes, broadly.
The same analysis is true for any canonical Wnt antagonist and DKK-1.
According to Niehrs, DKK-1 forms complexes with canonical Wnt co-receptor LRP6, causing it to be endocytosed, and blocking β-catenin dependent signaling (p775, column 2, fourth paragraph). However, other canonical Wnt antagonists function different, mechanistically. For liver tissue development specifically, Pettinato et al. (Nature Scientific Reports, 2016, hereafter “Pettinato”) states that while DKK-1 blocks signaling by inhibiting formation of Fzd and LRP5/6 complexes, the canonical Wnt antagonist WIF-1 (a secreted frizzled-related family protein, or sFRP) blocks signaling through binding to Wnt proteins. Pettinato et al. also teaches that sFRPs can inhibit both canonical and non-canonical pathways, while DKKs specifically inhibits the canonical pathway. This suggest that, sFRP agonists could affect non-canonical Wnt signaling in a way DKKs would not. Therefore, while the specification appears to be enabled for DKK-1 specifically, it does not support enablement for any canonical Wnt antagonist since different Wnt antagonists can have additional divergent effects on differing signal transduction pathways.

	Level of ordinary skill in the art and experimentation:
	The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability and complexity in the art, as demonstrated above, one of ordinary skill in the arts would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation to make use of the claimed invention is not routine in the art, and therefore, the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification, and the state of the art, fail to enable the entire scope of the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 12, 16, 18-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sampaziotis et al. (Nature Biotechnology, 2015, on IDS 05/18/2020, hereafter “Sampaziotis”) in view of Hutch et al. (Nature, 2013, on IDS 05/18/2020, hereafter “Hutch 2013a”), Hutch et al. (The EMBO Journal, 2013, hereafter “Hutch 2013b”), Hutch et al. (Cell, 2015, hereafter “Hutch 2015”), Gregory et al. (Journal of Biochemistry, 2003, hereafter ‘Gregory”), and Qin et al. (Translational Research, 2007).
In regards to claims 1 and 5-8, Sampaziotis teaches that primary cholangiocytes (termed “CP”) were matured to cholangiocytes-like cells (CLCs) in media comprising epidermal growth factor (EGF) (p853, Maturation of cholangiocytes progenitor cells to CLCs and organoid formation in 3D culture; p846, Figure 1a).
Sampaziotis does not explicitly teach that the cholangiocytes were cultured with a canonical Wnt signaling inhibitor (such as R-spondin) or a non-canonical Wnt signaling potentiator (such as DKK-1). 
However, Hutch 2013a teaches that biliary duct cells (which would include cholangiocytes) and Lgr5+ cells (adult stem cells) can be expanded (p250, Liver organoid culture).
In a related paper, Hutch 2013b that the Lgr5/R-spondin axis, allow for “unlimited” in vitro expansion of pancreatic progenitor cells (Title, Abstract, p2708), while in another related paper Hutch 2015, teaches that a wide range of cells from adult tissues, including adult intestine, stomach, liver, and pancreatic stem cells can be expanded with this method (p299, column 2, last paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Sampaziotis and expand primary cholangiocytes with R-spondin because it could allow for the expansion of an unlimited number of these cells, which could be used to more rapidly develop therapies. Furthermore, because Hutch 2013b teaches that the use of R-spondin is applicable to a range of tissues, but also including tissues of the liver and bile ducts, it could be done with predictable results and a reasonable expectation of success.
	In regards to a canonical Wnt agonists, Gregory teaches that that Wnt signaling inhibitor DKK-1 is required mesenchymal stem cells (MSCs) to re-enter the cell cycle (Title, Abstract, p28067). Gregory teaches that when early passage of MSCs are plated or re-plated at low density, the cultures display a lag phase of 3-5 days, a phase of rapid exponential growth, and then enter a stationary phase without the cultures reaching confluence (Abstract, p28067). Gregory continues that, as cultures leave the lag phase they secrete high levels of DKK-1, an inhibitor of canonical Wnt signaling, and that the addition of recombinant DKK-1 towards the end of the lag period increases proliferation (Abstract, p28067).
	While Gregory, teach treating MSCs with DKK-1, Qin teaches that DKK-1 mediates proliferation in hepatic carcinoma cells (Abstract, p281), suggesting that DKK-1 is known at least to influence hepatic cell proliferation. 
Therefore, a person of ordinary skill in the art would be motivated to modify the method of Sampaziotis, and expand primary cholangiocytes because it would allow adult cells to re-enter the cell cycle and promote proliferation. Furthermore, because Qin indicates that DKK-1 affects hepatic expansion (suggesting that this property is not unique to MSCs), it could be done with predictable results and a reasonable expectation of success. 
In regards to claim 12 and 23-24, Sampaziotis teaches that primary cholangiocytes were cultured in a 3D culture comprising Matrigel (therefore a biocompatible scaffold matrix) and RPMI medium (a nutrient medium) (Figure 1, 846).
In regards to claim 16, Sampaziotis teaches that the cholangiocytes were human (Title, Abstract, p846).
In regards to claim 18, Sampaziotis teaches that cholangiocytes organoids expressed biliary markers 1CK7, CK18, CK19, HNF1B, GGT, JAG1, NOTCH2, CFTR, SRC, SSTR2, AQP1, and AE2 (p845, column 2, paragraph 1).
In regards to claim 19, Sampaziotis teaches that the cholangiocytes organoids expressed ALPL and GGT activity (p848 column 1), had MDR1 functionality (Figure 3, p848), responded to secretin and somatostatin (Figure 5, p850), exhibited bile acid transfer (Abstract, p845), exhibited CFTR mediated chloride transfer (p845, column 2), expressed physiological responses to ATP and acetylcholine (p848, column 1), and increased proliferation in response to VEGF (p848, column 1).
In regards to claim 20, Sampaziotis does not teach that the cholangiocytes expressed MHC antigens. Therefore, absent evidence to the contrary, the cholangiocytes as taught by Sampaziotis are deemed to not express MHC antigens.
In regards to claim 21, Sampaziotis is silent on the number of time the cells were passaged. However, a person of ordinary skill in the arts would be motivated to increase the number of passages because it could obtain more cells which could be used to develop therapies. Furthermore, because as above, Hutch 2013b teaches that culturing with R-spondin can lead to an unlimited in vitro expansion (Title, Abstract, p2708) it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Sampaziotis, Hutch 2013a, Hutch 2013b, Hutch 2015, Gregory and Qin render the invention unpatentable as claimed.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631